                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:14CR225

        vs.
                                                                    ORDER
JAMES PETTRY,

                      Defendant.

         The defendant appeared before the court on April 25, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [348]. David R. Stickman
represented the defendant. Susan T. Lehr represented the government. The defendant
was advised of the alleged violation(s) of supervised release, right to retain or appointment
of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
         The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R.
Crim. P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release. The defendant shall appear personally
for a final dispositional hearing before Senior Judge Smith Camp in Courtroom No. 2, Third
Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska on
June 13, 2019, at 11:00 a.m.
         The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.

       IT IS SO ORDERED.


       DATED this 25th day of April, 2019.

                                           BY THE COURT:

                                           s/ Michael D. Nelson
                                           United States Magistrate Judge
